DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-10 are amended in a preliminary amendment filed February 18, 2020 and claims 11-18 are new leaving claims 1-18 pending in the current application and examined below.
Claim Objections
Claim 1 is objected to because of the following informalities:  “apply on a region to be cladded of a rail surface” is not grammatically correct as apply is not in the correct tense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for where the powder material is an iron-based alloy, nickel-based alloy, or a cobalt based alloy with the compositions outlined in claims 10 and 18, does not reasonably provide enablement for all coating materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 The broadest reasonable interpretation of claims 7 and 15 encompasses all types of powdered coating materials. The specification discloses sufficient information for one of ordinary skill in the art perform cladding where the powder material is an iron-based alloy, nickel-based alloy, or a cobalt based alloy with the compositions outlined in claims 10 and 18.  However, the specification does not provide direction on how to select materials which are both compatible with cladding as well as producing a desired microstructure in the substrate.  At the time of filing, the state of the art was such that the basic process of hybrid laser cladding is known.  Thus, the disclosed powder materials of an iron-based alloy, nickel-based alloy, or a cobalt based alloy with the compositions outlined in claims 10 and 18 does not bear a reasonable correlation to the full scope of the claim which encompasses all potential powdered coating materials. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as a person of ordinary skill would need to experiment with different materials to determine which could be used as a cladding layer while also retaining a desired microstructure in the substrate. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “efficient” in claims 1-18 is a relative term which renders the claim indefinite. The term “efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the claim preamble notes that this method is for “efficient hybrid cladding” it is not clear what properties of the process must be included for the cladding to be “efficient’. While “efficient” is mentioned in the specification such as at paragraph [0006], these are restatements of the claims and do not define the meaning of the term “efficient”.

The term “rapid” in conjunction with fusion in line 4 of claim 1 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While rapid is mentioned in paragraphs [0007] and [0022] of the specification, these passages do not elucidate what is encompassed within the term “rapid”. Claims 2-18 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “performs synchronous preheating and/or post-heating on the molten pool” in lines 8-9. As the molten pool is formed by the laser, which is the main heat source, it is not clear how preheating can be performed on the pool. In a preheating setup, the molten pool does not exist when the preheating of the substrate is occurring. Claims 2-18 are also rejected as they depend from claim 1 and do not solve the above issue.


The term “high” in conjunction with laser scanning rate in the next to last line of claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While this is mentioned in paragraphs [0004], [0005], [0007], and [0022] these passages do not elucidate what is encompassed within the term “high”. Claims 2-18 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 2 recites the limitation “reasonably matched” in the next to last line of the claim. It is not clear what is meant by this limitation and how “reasonably” modifies the term “matched”. While this term is mentioned in the specification at paragraph [0008] and [0023], this does not elucidate what is meant by “reasonably matched”. Claims 11-18 are also rejected as they depend from claim 2 and do not solve the above issue.

The term “smooth” in claim 2 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While this term is mentioned in paragraph [0008] and [0023], these are mere restatements of the claim and do not define what makes a curve smooth in relation to one that is not. Claims 11-18 are also rejected as they depend from claim 2 and do not solve the above issue.

The term “good” in claim 2 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While this term is mentioned in paragraph [0008], [0023], and [0027] these are mere restatements of the claim and do not define what makes fatigue performance “good”. Claims 11-18 are also rejected as they depend from claim 2 and do not solve the above issue.
  
Claims 3 and 11 recite the limitation “the auxiliary heat source adopts any one of” in line 3. It is not clear how a heat source “adopts” a form or combination of heating. Claims 9 and 17 are also rejected as they depend from claims 3 and 11 and do not solve the above issue.

Claims 5 and 13 recite the limitation “controlled within a range of HV250 to HV500 according to specific requirements of the rail” in line 5. It is not clear what is meant by this recitation. As a range for hardness is already cited, it is not clear how “specific requirements” cause this range to be “controlled”. 
	
	Claims 7 and 15 recite the limitation “meets working conditions” in step (5). It is not clear what “working conditions” are, how they affect the cladded coating, nor how a cladded coating meets them. While this phrase is mentioned several times in the specification such is at paragraph [0077], these are mere repetitions of the claim limitation and do not explain what “working conditions” are. 

Claims 7 and 15 recite the limitation "the thickness requirements" in step (5).  There is insufficient antecedent basis for this limitation in the claim. While a thickness of the cladding is mentioned in claims 5 and 13, claims 7 and 15 do not depend from these claims and there is no previous recitation of a “thickness requirement.


Claims 10 and 18 recites the limitations “main chemical compositions” in relation to the iron-based alloy, nickel-based alloy and cobalt-based alloy. It is not clear how a singular alloy could have more than one composition where the percentages given are the “main chemical composition”. This makes it unclear what the composition of these claimed alloys are. 
The compositions in claim 10 are displayed in terms of percentage. It is not clear whether this percentage refers to weight percentage, atomic percentage, volume percentage, or some other meaning. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Investigation on cracking behavior of Ni-based coating by laser-induction hybrid cladding” of Huang. 
As to claim 1, the limitation “A method for reinforcing a rail by laser and auxiliary heat source efficient hybrid cladding” (emphasis added) is an intended use in the preamble and does not result in a difference in the claimed method, see MPEP 2111.02(II). Huang discloses a CO2 laser and a high frequency induction heater (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure) where a high frequency induction heater meets the limitation of an auxiliary heat source as it is in addition to the laser heat source. Huang discloses that the laser cladding is combined with induction heating simultaneously (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure) thus Huang discloses where both heat sources are applied to a region simultaneously meeting the claim limitations. 
The limitation “to be cladded” merely states that at some point in the future the region will be cladded and does not create a method step. Nevertheless, Huang discloses hybrid cladding processing (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure). Huang discloses where the substrate is a carbon steel plate with a dimension of 150 mm x 60mm x 8mm (Huang, pg. 5986, right column, first paragraph), meeting the limitation of a rail surface as a rail is a steel bar and the claims provide no dimensions to this rail. Further, the shape and dimensions of a claimed device do not form the basis of a patentable distinction unless the dimensions or shape would cause it to perform differently. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP § 2144.04(IV)(A). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see MPEP § 2144.04(IV)(B). As a cladded layer is being applied to a surface, the dimensions will not affect the way the resultant device performs nor its structure.
Huang discloses that the laser performs the cladding process (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure), as such it is the main heat source as it is depositing an alloy material on the surface of a substrate. The limitation “to enable rapid fusion of an added powder material and a partial substrate material on the rail surface to form a molten pool and then to form a cladded coating” is not a method step, but merely a description of what the laser performing the heating process is capable of. As Huang discloses a laser which performs laser cladding (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure), the laser in Huang is capable of these properties and meets the claim limitations. 
Huang discloses where the induction coil, i.e. auxiliary heat source, is located in front of the laser, i.e. main heat source (Huang, pg. 5986, Fig. 1). Huang discloses where the laser and induction coil, i.e. auxiliary heat source, are fixed in relationship to one another (Huang, pg. 5986, Fig. 1), thereby they would move in the same direction at the same speed by being fixed and not moving. While it is not clear how a molten pool can be preheated, see 112(b) rejection above, for the purposes of applying prior art, Huang’s disclosure of laser cladding and induction heating simultaneously (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure) will be interpreted as meeting the claim limitations as Huang is disclosing simultaneous preheating of the substrate while also creating a molten pool to clad the substrate (Huang, pg. 5986, Fig. 1).
The limitation “to reduce a temperature gradient between the laser molten pool and heat-affected zone and the rail substrate, thereby reducing a cooling rate of the laser molten pool and heat-affected zone, and avoiding martensite transformation in the laser heat-affected zone and generation of cracks in the cladded coating and the heat-affected zone at a high laser scanning rate” is not a method step, but merely a description of what will happen when the active method steps of simultaneous laser and auxiliary heating are conducted. As Huang discloses this simultaneous heating, these effects will occur. 
Further, Huang discloses that the laser-induction hybrid cladding process has a cooling speed which is decreased and a temperature gradient markedly reduced leading to no martensite being formed in the heat affected zone during the cladding (Huang, pg. 5989, left column, first paragraph). Huang discloses that laser-induction hybrid cladding results ins a free-cracks coating (Huang, pg. 5992, first paragraph of Conclusions). While it is not clear what is meant by “high laser scanning rate”, see 112(b) above, for the purposes of applying prior art, Huang's disclosure of a scanning speed of 5-25 mm/s (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure) will be interpreted as meeting the claim limitations as Huang is disclosing a scanning speed which can complete the cladding of the substrate in seven seconds and is thereby “fast”.

As to claim 3, it is not clear what is meant by the limitation “adopts”, see 112(b) rejection above. For the purposes of applying prior art, Huang discloses using a high frequency induction heater (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure), thereby meeting the claim limitation of induction heating. 

As to claim 4, Huang discloses where the workpiece surface temperature, i.e. preheating temperature, is between 350 and 600°C (Huang, pg. 5990, Fig. 12). 


As to claim 8, Huang discloses experimental system was comprised of four subsystems: ROFIN TR050 5 kW cw CO2 laser (TEM01 model), HUST-II Powder feeder, SIEMENS numerical control system and four-axis working table, as well as GGC100-0.5A 100kW high frequency induction heater (30–50 kHz) (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure; see also Huang, Fig. 1). As Huang does not disclose that apparatus is movable, it is a fixed processing platform, thereby meeting the claim limitations. 

As to claim 10, as this depends from claim 1 and does not include an active method step where powder is added, see claim 1 rejection above, the broadest reasonable interpretation of claim 10 also does not require the inclusion of powder. Further, it is not clear what is meant by “main chemical compositions” and what percentage these compositions use, see 112(b) rejection above. 
Nonetheless, Huang discloses using a nickel based alloy with a composition of C 1.0, B 3.5, Si 4.0, Cr 17.5, Fe 5, Ni balance in wt % (Huang, pg. 5986, Table 1). As Huang discloses a nickel alloy and the composition of the claimed nickel alloy is unclear, this meets the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Investigation on cracking behavior of Ni-based coating by laser-induction hybrid cladding” of Huang. 
As to claim 5, Huang discloses where the clad zone is 1.55mm thick (Huang, pg. 5990, Fig. 11 where CZ is the thickness of the cladding) and Huang shows where the width is approximately 3 mm (Huang, pg. 5990, Fig. 10 (a)-(c)). 
It is not clear what is meant by “controlled within a range of HV250 to HV500 according to specific requirements of the rail”, see 112(b) rejection above. For the purposes of applying prior art, Huang discloses where the hardness of the cladding is 150 to 900 HV (Huang, pg. 5990, Fig. 11). Huang teaches that this range of hardness enables the obtaining of free-cracks coating with good mechanical properties (Huang, pg. 5992, left column, first paragraph). 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed range of hardness over the prior art disclosure since the prior art teaches a crack free coating with good mechanical properties throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	As to claim 6, Huang discloses where the hardness of the heat affected zone is approximately 275 HV (Huang, pg. 5990, Fig. 11) and Huang also discloses that there is no martensite in the heat affected zone during laser-induction hybrid cladding (Huang, pg. 5989, left column, first paragraph). 
Huang does not explicitly disclose where the heat affected zone has a width of less than 1 mm. Huang does disclose a heat affected zone of approximately 4 mm (Huang, pg. 5990, Fig. 10) which is close to the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. As Huang discloses that there is no martensite in the heat affected zone during laser-induction hybrid cladding (Huang, pg. 5989, left column, first paragraph), this property would exist also where the heat affected zone is not as wide and the change in width would not affect the cooling rate. 

Claims 2, 11-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Investigation on cracking behavior of Ni-based coating by laser-induction hybrid cladding” of Huang in view of DE-4231957-C1 (with provided English translation) of Kuepper.
As to claim 2, Huang discloses where the workpiece surface temperature, i.e. preheating temperature, is between 350 and 600°C (Huang, pg. 5990, Fig. 12) and Huang discloses this results in a low cooling speed (Huang, pg. 5988, right column, first full paragraph). Thus, Huang is disclosing a thermal cycle process of the heat affected zone.
However, Huang does not explicitly state that the cooling time of the heat-affected zone is larger than a critical cooling time of transformation from austenite to pearlite in a continuous cooling transformation (CCT) curve or a time-temperature-transformation (TTT) curve, thereby meeting critical-7-Customer No.: 157062Docket No.:JCGL096717-PCT Application No.: TBDconditions of complete transformation from austenite to pearlite, and allowing the heat-affected zone to be transformed into a fine lamellar pearlite structure.
Kuepper relates to a method of changing the microstructure of rails by laser radiation (Kuepper, paragraph 1 and claim 5). Kuepper teaches that this is accomplished by using a process combining inductive preheating and a laser beam for high-energy irradiation, causing a smaller temperature gradient during cooling (Kuepper, paragraph [0023]). Kuepper teaches that fine pearlite can be achieved by cooling in a narrow tolerance range around 15 K/s (Kuepper, paragraph [0019]; see also Kuepper Fig 1 which shows a TTT curve). This would result in a cooling time of the heat affected zone which would be larger than a critical cooling time of transformation from austenite to pearlite in a CCT or TTT curve as Kuepper discloses a complete transformation to pearlite. Kuepper teaches the cooling rate must then be optimally maintained within this narrow tolerance range in order to produce as far as possible only fine-lamellar perlite (Kuepper, paragraph [0009]). Kuepper teaches that fine pearlite is more resilient than other steels (Kuepper, paragraph [0002]) and that fine pearlite structure is preferred because they have good toughness properties (Kuepper, paragraph [0003]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cooling in a narrow tolerance range around 15 K/s and maintaining within this narrow tolerance range in order to produce only fine-lamellar perlite as taught by Kuepper into the method of hybrid cladding disclosed by Huang, thereby producing a fine pearlite structure which is more resilient than other steels (Kuepper, paragraph [0002]) having good toughness properties (Kuepper, paragraph [0003]).  
	While it is not clear what is meant by “reasonably”, “smooth”, and “good”, see 112(b) rejection above, Huang discloses where the coating and substrate have similar physical properties (Huang, pg. 5990, Table 2) and Huang discloses a hardness curve (Huang, pg. 5990, Fig. 11). Huang also discloses where this process produces free-cracks coating (Huang, pg. 5992, first paragraph of section 5. Conclusions), thereby demonstrating “good” fatigue performance.  
While Huang does not discloses that the fine lamellar pearlite structure which has an interlamellar spacing less than or equal to that of the rail substrate and has a hardness between hardnesses of the cladded coating and the rail substrate, Huang in combination with Kuepper discloses the claimed method and therefore a person of ordinary skill would expect this process, performed on the same material to produce the same properties. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).


As to claim 11, it is not clear what is meant by the limitation “adopts”, see 112(b) rejection above. For the purposes of applying prior art, Huang discloses using a high frequency induction heater (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure), thereby meeting the claim limitation of induction heating.

As to claim 12, Huang discloses where the workpiece surface temperature, i.e. preheating temperature, is between 350 and 600°C (Huang, pg. 5990, Fig. 12).

As to claim 13, Huang discloses where the clad zone is 1.55mm thick (Huang, pg. 5990, Fig. 11 where CZ is the thickness of the cladding) and Huang shows where the width is approximately 3 mm (Huang, pg. 5990, Fig. 10 (a)-(c)). 
It is not clear what is meant by “controlled within a range of HV250 to HV500 according to specific requirements of the rail”, see 112(b) rejection above. For the purposes of applying prior art, Huang discloses where the hardness of the cladding is 150 to 900 HV (Huang, pg. 5990, Fig. 11). Huang teaches that this range of hardness enables the obtaining of free-cracks coating with good mechanical properties (Huang, pg. 5992, left column, first paragraph). 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed range of hardness over the prior art disclosure since the prior art teaches a crack free coating with good mechanical properties throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 14, Huang discloses where the hardness of the heat affected zone is approximately 275 HV (Huang, pg. 5990, Fig. 11) and Huang also discloses that there is no martensite in the heat affected zone during laser-induction hybrid cladding (Huang, pg. 5989, left column, first paragraph). 
Huang does not explicitly disclose where the heat affected zone has a width of less than 1 mm. Huang does disclose a heat affected zone of approximately 4 mm (Huang, pg. 5990, Fig. 10) which is close to the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. As Huang discloses that there is no martensite in the heat affected zone during laser-induction hybrid cladding (Huang, pg. 5989, left column, first paragraph), this property would exist also where the heat affected zone is not as wide and the change in width would not affect the cooling rate. 

As to claim 16, Huang discloses experimental system was comprised of four subsystems: ROFIN TR050 5 kW cw CO2 laser (TEM01 model), HUST-II Powder feeder, SIEMENS numerical control system and four-axis working table, as well as GGC100-0.5A 100kW high frequency induction heater (30–50 kHz) (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure; see also Huang, Fig. 1). As Huang does not disclose that apparatus is movable, it is a fixed processing platform, thereby meeting the claim limitations. 

As to claim 18, as this depends from claims 1 and 2 and does not include an active method step where powder is added, see claim 1 rejection above, the broadest reasonable interpretation of claim 18 also does not require the inclusion of powder. Further, it is not clear what is meant by “main chemical compositions” and what percentage these compositions use, see 112(b) rejection above. 
Nonetheless, Huang discloses using a nickel based alloy with a composition of C 1.0, B 3.5, Si 4.0, Cr 17.5, Fe 5, Ni balance in wt % (Huang, pg. 5986, Table 1). As Huang discloses a nickel alloy and the composition of the claimed nickel alloy is unclear, this meets the claim limitations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Investigation on cracking behavior of Ni-based coating by laser-induction hybrid cladding” of Huang in view of CN-101144160-B (with provided English translation) of Hou.
.As to claim 7, Huang discloses where the carbon steel plates, i.e. the substrate, are ground mechanically, i.e. polished, and cleaned (Huang, pg. 5986, right column, first paragraph), meeting the claim limitation as grinding would remove rust and contaminants. 
Huang discloses where the laser spot size diameter is 4.5 mm (Huang, pg. 5986, left column, second paragraph in section 2, Experimental procedure). As Huang discloses a diameter, this means the laser is a circular and meets the claim limitations. 
Huang discloses where the laser spot is behind the auxiliary heat source (Huang, pg. 5986, Fig. 1). 
Huang discloses using a CO2 laser and a high frequency induction heater and introducing clad material by off-side powder feeding into the laser irradiation region of the substrate (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure; see also Huang, pg. 5986, Fig 1). Huang discloses where molten pools are formed and the solidified (Huang, pg. 5986, left column, last paragraph in section 1, Introduction; see also Huang, pg. 5986, Fig 1). Huang discloses where the workpiece surface temperature, i.e. preheating temperature, is between 350 and 600°C (Huang, pg. 5990, Fig. 12). 
While it is not clear what is meant by a thickness meeting working conditions, see 112(b) rejection above, Huang discloses where the clad zone is 1.55mm thick (Huang, pg. 5990, Fig. 11 where CZ is the thickness of the cladding). As such, Huang discloses where the thickness produced by a layer is satisfactory and the process is stopped, meeting the claim limitation. While step (5) notes repeating the above steps (2), (3) and (4) until the thickness requirements-9-Customer No.: 157062Docket No.:JCGL096717-PCT Application No.: TBDare met, this is a contingent limitation and as Huang discloses stopping the process, the potential repetition does not need to be disclosed under the broadest reasonable interpretation of the claim, see MPEP § 2111.04(II). 
Huang discloses the microstructure was observed by optical microscope and scanning electronic microscope (SEM) and the X-ray diffractometer (XRD) was utilized for phase identification (Huang, pg. 5986, right column, last paragraph in section 2, Experimental procedure), thereby meeting the limitation of inspecting the surface of the cladding by penetration or ultrasonic inspection as the X-ray diffractometer would penetrate the surface. 
However, Huang does not disclose selectively performing cleaning and profile trimming on a rail tread to make its surface flat.
Hou relates to a method for smelting rust preventing and wear resistant alloy on the surface of a steel rail (Hou, abstract). Hou teaches a process where the surface is cleaned, induction pre-heated, cladded, and slow cooled to produce a cladded alloy surface (Hou, claim 3). Hou teaches that after slow cooling, the cladded alloy surface is grinded with a grinding wheel to make the alloy surface smooth, i.e. flat (Hou, pg. 4 of translation, lines 9-10). Hou teaches that this results in a finished product with no defects such as cracks, pores, inclusions (Hou, pg. 4 of translation, lines 15-16). 
As both Huang and Hou relate to methods of cladding a substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of grinding to make the surface smooth, i.e. flat as taught by Hou into the method of hybrid cladding disclosed by Huang, thereby producing a finished product with no defects such as cracks, pores, inclusions (Hou, pg. 4 of translation, lines 15-16).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Investigation on cracking behavior of Ni-based coating by laser-induction hybrid cladding” of Huang in view of CN-2144286-Y of Ticheng.
As to claim 9, Huang discloses using a high frequency induction heater (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure), thereby meeting the claim limitation of induction heating. 
However, Huang does not explicitly disclose the details of the induction heater.
Ticheng relates to and induction heater used for steel rails (Ticheng, abstract). Ticheng teaches that the coil of the induction heater is provided with a wiring device connected to the power supply (Ticheng, paragraph [0014]; see also Figure 2). Ticheng teaches where the coil is wound from a hollow copper tube and that the upper part and lower part of the coil are equipped with a magnetic conductor where the magnetic conductor is made of soft magnetic material (Ticheng, paragraph [0004]), meeting the claim limitation as winding is a form of bending a copper tube and the magnetic conductor meets the limitation of a magnet embedded in the working area. Ticheng discloses where the copper tube is parallel to the surface of the substrate (Ticheng, Fig 2; where the coils 5 and 8 are parallel to the rail). Ticheng teaches where the gap between the coil and the parts of the rail is 10-40 mm (Ticheng, claim 3). This gap overlaps the claimed gap and it would be obvious to select within the overlapping range as Ticheng discloses that the induction heating device works to preheat a rail through induction throughout this range. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the induction heater works to preheat a rail throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I. Tiching teaches that as the rail head and rail bottom are preheated at the same time using this device, the deformation of the rail after heat treatment is small (Tiching, paragraph [0003]).
	As Huang discloses using an induction heater, but is silent on the particulars of the heater, one of ordinary skill would naturally look to the art to determine an appropriate heater. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the induction heater with its associated gap as taught by Ticheng into the method of hybrid cladding disclosed by Huang, thereby the rail head and rail bottom are preheated at the same time using this device and the deformation of the rail after heat treatment is small (Tiching, paragraph [0003]).
While Huang does not disclose a heating zone on the rail surface has a linear structure, which is parallel to a longitudinal direction of the rail and has a length of 10-500 mm, Huang in combination with Ticheng discloses the claimed method and therefore a person of ordinary skill would expect this process, performed on the same material to produce the same properties. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Investigation on cracking behavior of Ni-based coating by laser-induction hybrid cladding” of Huang in view of DE-4231957-C1 (with provided English translation) of Kuepper as applied to claim 2 above, and further in view of CN-101144160-B (with provided English translation) of Hou.
With respect to claim 15, Huang discloses where the carbon steel plates, i.e. the substrate, are ground mechanically, i.e. polished, and cleaned (Huang, pg. 5986, right column, first paragraph), meeting the claim limitation as grinding would remove rust and contaminants. 
Huang discloses where the laser spot size diameter is 4.5 mm (Huang, pg. 5986, left column, second paragraph in section 2, Experimental procedure). As Huang discloses a diameter, this means the laser is a circular and meets the claim limitations. 
Huang discloses where the laser spot is behind the auxiliary heat source (Huang, pg. 5986, Fig. 1). 
Huang discloses using a CO2 laser and a high frequency induction heater and introducing clad material by off-side powder feeding into the laser irradiation region of the substrate (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure; see also Huang, pg. 5986, Fig 1). Huang discloses where molten pools are formed and the solidified (Huang, pg. 5986, left column, last paragraph in section 1, Introduction; see also Huang, pg. 5986, Fig 1). Huang discloses where the workpiece surface temperature, i.e. preheating temperature, is between 350 and 600°C (Huang, pg. 5990, Fig. 12). 
While it is not clear what is meant by a thickness meeting working conditions, see 112(b) rejection above, Huang discloses where the clad zone is 1.55mm thick (Huang, pg. 5990, Fig. 11 where CZ is the thickness of the cladding). As such, Huang discloses where the thickness produced by a layer is satisfactory and the process is stopped, meeting the claim limitation. While step (5) notes repeating the above steps (2), (3) and (4) until the thickness requirements-9-Customer No.: 157062Docket No.:JCGL096717-PCT Application No.: TBDare met, this is a contingent limitation and as Huang discloses stopping the process, the potential repetition does not need to be disclosed under the broadest reasonable interpretation of the claim, see MPEP § 2111.04(II). 
Huang discloses the microstructure was observed by optical microscope and scanning electronic microscope (SEM) and the X-ray diffractometer (XRD) was utilized for phase identification (Huang, pg. 5986, right column, last paragraph in section 2, Experimental procedure), thereby meeting the limitation of inspecting the surface of the cladding by penetration or ultrasonic inspection as the X-ray diffractometer would penetrate the surface. 
However, Huang does not disclose selectively performing cleaning and profile trimming on a rail tread to make its surface flat.
Hou relates to a method for smelting rust preventing and wear resistant alloy on the surface of a steel rail (Hou, abstract). Hou teaches a process where the surface is cleaned, induction pre-heated, cladded, and slow cooled to produce a cladded alloy surface (Hou, claim 3). Hou teaches that after slow cooling, the cladded alloy surface is grinded with a grinding wheel to make the alloy surface smooth, i.e. flat (Hou, pg. 4 of translation, lines 9-10). Hou teaches that this results in a finished product with no defects such as cracks, pores, inclusions (Hou, pg. 4 of translation, lines 15-16). 
As both Huang and Hou relate to methods of cladding a substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of grinding to make the surface smooth, i.e. flat as taught by Hou into the method of hybrid cladding disclosed by Huang, thereby producing a finished product with no defects such as cracks, pores, inclusions (Hou, pg. 4 of translation, lines 15-16).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Investigation on cracking behavior of Ni-based coating by laser-induction hybrid cladding” of Huang in view of DE-4231957-C1 (with provided English translation) of Kuepper as applied to claim 2 above, and further in view of CN-2144286-Y of Ticheng.
With respect to claim 17, Huang discloses using a high frequency induction heater (Huang, pg. 5986, left column, first paragraph in section 2, Experimental procedure), thereby meeting the claim limitation of induction heating. 
However, Huang does not explicitly disclose the details of the induction heater.
Ticheng relates to and induction heater used for steel rails (Ticheng, abstract). Ticheng teaches that the coil of the induction heater is provided with a wiring device connected to the power supply (Ticheng, paragraph [0014]; see also Figure 2). Ticheng teaches where the coil is wound from a hollow copper tube and that the upper part and lower part of the coil are equipped with a magnetic conductor where the magnetic conductor is made of soft magnetic material (Ticheng, paragraph [0004]), meeting the claim limitation as winding is a form of bending a copper tube and the magnetic conductor meets the limitation of a magnet embedded in the working area. Ticheng discloses where the copper tube is parallel to the surface of the substrate (Ticheng, Fig 2; where the coils 5 and 8 are parallel to the rail). Ticheng teaches where the gap between the coil and the parts of the rail is 10-40 mm (Ticheng, claim 3). This gap overlaps the claimed gap and it would be obvious to select within the overlapping range as Ticheng discloses that the induction heating device works to preheat a rail through induction throughout this range. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the induction heater works to preheat a rail throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I. Tiching teaches that as the rail head and rail bottom are preheated at the same time using this device, the deformation of the rail after heat treatment is small (Tiching, paragraph [0003]).
	As Huang discloses using an induction heater, but is silent on the particulars of the heater, one of ordinary skill would naturally look to the art to determine an appropriate heater. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the induction heater with its associated gap as taught by Ticheng into the method of hybrid cladding disclosed by Huang, thereby the rail head and rail bottom are preheated at the same time using this device and the deformation of the rail after heat treatment is small (Tiching, paragraph [0003]).
While Huang does not disclose a heating zone on the rail surface has a linear structure, which is parallel to a longitudinal direction of the rail and has a length of 10-500 mm, Huang in combination with Ticheng discloses the claimed method and therefore a person of ordinary skill would expect this process, performed on the same material to produce the same properties. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733